PER CURIAM.
The beams of a ship are timbers extending across the vessel for supporting the deck, and for keeping the sides of the vessel in shape.' See Patterson’s Ñau. Ency. verbo “Beam.” Upright parts of wood or iron placed so as to support the beams of a vessel are called stanchions. Id. verbo “Stanchions.” In this case the stanchions were of iron and were fastened above and below with bolts, and, while they could be taken out with little work, they could not be removed with safety unless other provision should be made to furnish sufficient support to the beams, particularly when, as in the present case, the charter party provides for a deck load at- the request of the master. The char*329ter party contained stipulations for the removal of shifting boards and' bulkheads, but none as to the removal of the stanchions. Under these circumstances we are of opinion that under the covenant of fitness in the charter party the ship was not obliged to remove the stanchions supporting the deck beams in order to facilitate loading.
The decree dismissing the libel was correct, and it is affirmed.